DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 10, “the storage” has been deleted and replaced with --a storage--
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 3-11 and 17, the examiner found no reference in the prior art that disclosed or rendered obvious an image display device comprising at least one processor; wherein a storage stores a plurality of image sets, and the processor is configured to perform a process of reducing a capacity of a past image set, that is set as having been displayed by the processor, in order to reduce the image storage capacity of the storage and including all limitations recited in independent claim 1.
As per claim 12 and dependent claims 13-17, the examiner found no reference in the prior art that disclosed or rendered obvious an image management device comprising at least one processor configured to perform a process of reducing a capacity of at least one past image set acquired at an imaging date and time before a latest imaging date and time among a plurality of image sets transmitted to an external device in order to reduce an image storage capacity of a storage and including all limitations recited in independent claim 12.
As per claim 18, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
setting at least one past image set, which was acquired at an imaging date and time before a latest imaging date and time and includes images at least some of which have been displayed, among a plurality of image sets as having been displayed; and performing a process of reducing a capacity of the past image set that is set as having been displayed in order to reduce the image storage capacity of a storage that stores the plurality of image sets and including all limitations recited in independent claim 18.
As per claim 19, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
reducing a capacity of at least one past image set acquired at an imaging date and time before a latest imaging date and time among a plurality of image sets transmitted to an external device in order to reduce the image storage capacity of a storage that stores the plurality of image sets and including all limitations recited in independent claim 19.
As per claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable storage medium that stores an image display program that causes a computer to perform the step(s) of: setting at least one past image set, which was acquired at an imaging date and time before a latest imaging date and time and includes images at least some of which have been displayed, among the plurality of image sets as having been displayed; and performing a process of reducing a capacity of the past image set, that is set as having been displayed, in order to reduce the image storage capacity of a storage that stores the plurality of image sets and including all limitations recited in independent claim 20.
As per claim 21, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable storage medium that stores an image display program that causes a computer to perform the step(s) of: 
 performing a process of reducing a capacity of at least one past image set acquired at an imaging date and time before a latest imaging date and time among a plurality of image sets transmitted to an external device in order to reduce the image storage capacity of a storage that stores the plurality of image sets and including all limitations recited in independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884